The record does not show that there was any motion for nonsuit, or for direction of verdict, or that there was any request to charge as *Page 278 
to the cause of action for punitive damages, as required by Rule 77 of the Circuit Court. Hence, this Court will not consider that question. Besides, in this case there was no testimony (as there was in the case of Ackerman  Reeves) tending to show that it was necessary to obstruct the stream by driving the piles in it to strengthen the bridge.
THE CHIEF JUSTICE did not sit in this case.